Citation Nr: 1145192	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, and, if so, whether service connection is warranted. 

2.  Entitlement to an increased rating for a lumbar spine disability, diagnosed as herniated nucleus pulposus and bulging disc, L4 radiculopathy, and degenerative disc disease, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991, with additional service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied an increased rating for a lumbar spine disability and declined to reopen the previously denied claim for service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability.

In December 2008, the Veteran submitted a statement withdrawing his request for a hearing.  Thereafter, his hearing was canceled.  The Board considers his hearing request to have been withdrawn.


FINDINGS OF FACT

1.  The claim for service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, was previously denied in a March 2005 Board decision.  

2.  Evidence added to the record since the final March 2005 Board denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability.

3.  Throughout the pendency of the appeal, the Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.  It has not been productive of incapacitating episodes of at least 6 weeks within the any 12 month period. 

4.  Throughout the pendency of the appeal, the Veteran's lumbar spine disability has resulted in mild neurological manifestations of the left lower extremity. 


CONCLUSIONS OF LAW

1.  The March 2005 Board decision that denied entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2011).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Throughout the pendency of the appeal, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5021, 5010, 5242, 5243 (2011). 

4.  Throughout the pendency of the appeal, the criteria for a separate 10 percent rating for the neurological manifestations of the left lower extremity related to the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, DC 8520 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a March 2007 letter, sent prior to the initial unfavorable AOJ decision issued in May 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  In July 2008, the Veteran was informed of the rating criteria pertaining to rating lumbar spine disabilities.  Relevant to the Veteran's application to reopen his claim of entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, the March 2007 letter advised him that his claim was previously denied, with notification sent in 2006, and that the claim was previously denied because there was no evidence of a current diagnosis of a left hip disability.  The Veteran was also advised of the need to submit new and material evidence in order to reopen his claim and was provided with the definition of new and material evidence.  The March 2007 letter further informed him of the information and evidence necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  As such, the Board finds that the March 2007 letter complied with the notice requirements as articulated in Kent, supra.  Additionally, relevant to all the claims on appeal, the March 2006 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was provided with VA examinations in March 2007, February 2009, and in April 2011.  In reviewing the examinations, the Board finds that they adequately address the criteria necessary to adjudicate the claims, and the Veteran has not stated otherwise.  Nor has the Veteran stated that the disabilities have worsened since the latest examination so that the examinations are in any way stale.  Thus, the Board finds that a remand is not necessary in order to afford the Veteran any additional examinations.

Additionally, relevant to the Veteran's application to reopen his claim of entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

New and Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, in April 1996.  The Board continued that denial in a March 2005 decision, subsuming the 1996 rating decision.  The Veteran did not appeal the March 2005 Board decision and thus it is final.  38 U.S.C.A. §§ 7104 (West 2002); 38 C.F.R. § 20.1100. 

Although the RO determined in a May 2007 rating decision that new and material evidence sufficient to reopen the claim for a left hip disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.   

By way of history, in a March 2005 Board decision, the claim for service connection for a left hip disability was denied.  The Board found that there was no evidence that the Veteran currently suffered from a left hip disability, and thus, there was no current disability for VA purposes.  The Board based that determination upon a May 2003 VA examination that found no separate left hip pathology, and instead found that the Veteran's lower extremity pain was a neurological symptom of his service-connected lumbar spine disability.  Accordingly, the Board could not conclude that there was a present diagnosis of a left hip disability and the claim was denied.

The claim of entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen his claim in March 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA treatment records, a VA examination, and the Veteran's own statements, as described above. 

In support of his application to reopen the claim, the Veteran submitted additional personal statements that he currently suffers from a left hip condition due to his lumbar spine disability.  Additionally, more current VA treatment records have been obtained.  The VA records, while demonstrating ongoing treatment for a low back disability and complaints of left hip pain, do not demonstrate any current diagnosis of a left hip disability.  Furthermore, the March 2007, February 2009, and April 2011 VA examinations do not reflect a current diagnosis of a left hip disability.  Accordingly, because there continues to be no evidence that the Veteran currently suffers from a left hip disability, other than from left hip pain which in and of itself is not a disability for VA purposes, the Board finds that new evidence has not been received to substantiate the Veteran's claim.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, the Veteran's radiating pain in the left lower extremity, a manifestation of his service-connected lumbar spine disability, is a symptom contemplated in his claim for an increased rating for a lumbar spine disability and will be addressed in that portion of this decision, rather than as a separate claim.

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has not been received.  In that regard, the Veteran's statements are new but not material.  Lay assertions of medical causation cannot suffice as new and material evidence to reopen a claim.  See Moray v. Brown, 5 Vet. App. 211 (1993). Additionally, the Veteran's statements are mainly cumulative of those considered at the time of the last final decision on this issue. 

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claim.  Evidence previously of record failed to demonstrate that the Veteran had a current left hip disability.  The newly submitted evidence of record, while showing continuing left hip pain, still fails to show that the Veteran has a current left hip disability or diagnosis.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claim.  Absent a current diagnosis of a left hip disability, there can be no valid claim upon which to further develop.

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA. 

Therefore, although the Veteran has submitted new evidence that was not before the Board in March 2005, the new evidence is not material to the claim and does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  The new evidence does not show that the Veteran had a current left hip disability or that a left hip disability is related to the Veteran's service or to his lumbar spine disability.  Therefore, the new evidence is not material.  Thus, the claim for service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, is not reopened and the benefits sought on appeal remain denied. 

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating. The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2011). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2011). 

The Veteran's lumbar spine disability (herniated nucleus pulposus and bulging disc, L4 radiculopathy, and degenerative disc disease) has been rated 40 percent disabling under Diagnostic Codes 5003-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).   DC 5003 pertains to traumatic arthritis.  DC 5243 pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5003, 5243.  Other applicable diagnostic codes include 5021, myositis, and 5242, degenerative arthritis.  38 C.F.R. § 4.71a, DC 5021, 5242 (2011).  Myositis is to be rated based upon limitation of motion, as is degenerative arthritis.  38 C.F.R. § 4.71a, DC 5021 (2011).  

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (DC 5235), sacroiliac injury and weakness (5236), lumbar strain (5237), spinal stenosis (5238), spondylolisthesis or segmental instability (DC 5239), ankylosing spondylitis (5240), or spinal fusion (5241).  Specifically, the VA and private treatment records do not demonstrate that the Veteran has been diagnosed with any of those specific conditions.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.   

VA treatment records dated within one year of the appeal period, beginning in March 2006, reflect that in September 2006, the Veteran complained of continuing low back pain.  Examination showed range of motion limited upon straight leg raising.  Muscle tone was adequate.  There was no gross motor or sensory deficit.  In October 2006, the Veteran was experiencing continuing back pain.  Musculoskeletal and neurological examination was within normal limits, there was normal range of motion, with adequate muscle tone and no signs of joint inflammation or stiffness.  There was no clubbing, cyanosis, or edema of the lower extremities.  There was a continuing diagnosis of arthrosis, with a history of degenerative joint disease per previous films.  

On March 2007 VA examination, the Veteran reported ongoing stiffness, weakness, and pain in the low back.  There was pain at the paravertebral muscles that radiated to both legs.  The pain was shock-like and occurred daily.  He had flare-ups on a weekly basis, lasting for about three to four hours, precipitated by prolonged standing, sitting, or on cloudy and rainy days.  He could walk for 20 to 30 minutes at a time.  He stated that he had a history of being unsteady on his feet.  He was independent in self care and activities of daily living.  He was not working due to back pain.  He had formerly been a chef.  Physical examination showed spasms in the lumbar area.  There was guarding upon palpation of the lumbar area.  There was evidence of reversed lumbar lordosis.  There was no evidence of ankylosis.  Neurological examination showed normal sensation and tone in the both the right and left leg with decreased pin prick sensation at the left lower extremity at dermatome L4/L5.  There was normal muscle examination in both legs, with a weakness of 4/5 in the left extensor hallucis which was considered to be 4/5.  Lasegue's sign was positive on the left side.  Range of motion testing showed forward flexion limited to 30 degrees, with pain in the last 5 degrees, extension limited to 15 degrees, with pain in the last 5 degrees, left and right lateral flexion were limited to 20 degrees, with pain in the last 20 degrees, and left and right rotation limited to 20 degrees, with pain in the last 10 degrees.  The Veteran was unable to repetitively flex the lumbar spine due to pain.   There was no indication of intervertebral disc syndrome in the previous years.  A 2004 MRI was studied.  The diagnosis was left L4 radiculopathy, herniated nucleus pulposes at L4/L5 level, lumbar myositis, and L5/S1 degenerative joint disease.  

VA treatment records reflect that in June 2007, the Veteran was undergoing physical therapy for back pain.  He reported that the pain radiated to both lower extremities with cramps.  He denied any numbness in the lower extremities.  There was tenderness to palpation at the paraspinals and bilateral sacroiliac joints.  There was limited flexion with pain.  Straight leg raising was negative.   There was hamstring tightness.  Patrick's testing was positive at both sacroiliac joints.  Sensory examination was grossly intact.  Motor examination was intact, bilaterally.  There were no radicular signs at the moment.  In May 2008, the Veteran stated that he was dying from back pain, but laughed when stating such.  He stated that his back and thighs hurt.  He requested an increase in pain medication.  

On February 2009 VA neurological examination, the Veteran reported having spotty areas of pain in the left lower extremity, mostly at the hip, knees, and ankle level.  Physical examination showed normal sensory, motor, and reflex examination in the right and left lower extremity.  There were no signs of neuropathy associated with his radiculopathy.  His neurological manifestations were assessed to not impact his usual daily activities.  

On April 2011 VA examination, the Veteran reported that his back pain had become progressively worse.  He underwent pain injections and also took pain medication.  He reported having severe flare-ups every two to three weeks, lasting from three to seven days.  He had urinary and fecal incontinence that was not considered to be associated with his lumbar spine disability.  He had constant back pain.  He could not walk for more than a few minutes.  Physical examination of the low back demonstrated normal spinal curvature.  There was spasm on both the right and left lower spine.  There was pain on motion and tenderness of the spine.  Range of motion testing revealed forward flexion to 50 degrees, extension to 25 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active motion.  Repetitive testing resulted in additional pain, causing the Veteran's ability to extend to be limited to 20 degrees.  Reflex examination was normal in both lower extremities.  Although sensation examination was completed, the results were not reported because the Veteran stated that he had absolutely no sensation in either lower extremity, and such did not correlate with disc disease.  However, it was observed that he did have a painful expression on his face on pinprick testing.  Motor examination was normal in both lower extremities.  Although the Veteran stated that he had no muscle strength in either lower extremity, 0/5, he was observed to be able to walk normally without any trouble.  Imaging study revealed diffuse by predominantly central bulging disc at L4-L5, central disc protrusion at L4-L5 indenting the thecal sac.  There was desiccation of the L4-5 and L5-S1specaes, as well as muscle spasm.  His usually occupation was that of parking attendant.  He was not currently employed.  He stated that he retired in 1991 due to his back disability.  He stated that when he had had a job, he had difficulty walking due to his back pain, as well as completing tasks that required prolonged sitting or standing.  It was determined that his back disability affected his occupational abilities in terms of decreased mobility, pain, and problems with lifting or carrying.  His daily activities were affected in terms of his ability to sweep or mop the house.  The diagnosis was left L4 radiculopathy, herniated nucleus pulposus L4-L5, with bulging disc and degenerative joint disease.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

In this case, the Board finds that the Veteran is not entitled to a higher rating based upon range of motion testing.  March 2007 and April 2011 VA examinations, as well as the VA treatment records, do not reflect a finding of ankylosis of the spine. Accordingly, because it is not shown that the Veteran's lumbar spine disability results in unfavorable ankylosis of the thoracolumbar spine, a higher 50 percent rating is not warranted. 

The Board next turns to the question of whether the Veteran is entitled to rating in excess of 40 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2011). 

In this case, although the Veteran reported on VA examination that he had experienced flare-ups that left him basically incapacitated, there is no evidence of any incapacitating episodes as defined by VA regulation.  Because there is no evidence that the Veteran's physician has prescribed bed rest for at least six weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a rating higher than 40 percent based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon combined orthopedic and neurological manifestations. 

Turning first to the orthopedic manifestations, as was already discussed above, the medical evidence includes range of motion studies that do not demonstrate that motion is limited beyond the currently assigned 40 percent rating under the applicable general rating formula. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

In this case, the Board finds that the Veteran is entitled to a separate, 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity.  In so determining, the Board finds that throughout the pendency of the appeal, the Veteran has carried a diagnosis of left L4 radiculopathy based upon objective testing.  Specifically, on March 2007 VA examination, there was slightly reduced muscle tone and sensory examination of the left lower extremity.  On April 2011 VA examination, the examiner tested for neurological deficits in both lower extremities and determined that the Veteran continued to suffer from radiculopthy of the left side.  Because it appears that the Veteran suffers from radiating neurological symptoms in the left lower extremity that have been medically linked to his low back disability, the Board finds that a separate 10 percent rating for neurological manifestations of the lower back disability in the left lower extremity is warranted.  However, the Board finds that a rating higher than 10 percent is not warranted because the Veteran's symptoms have been predominately sensory in nature, with no evidence of muscle atrophy, and no evidence of loss of reflexes or sensory disturbances more than mild in degree.  Moreover, the neurological symptoms have not been described as constant, but instead occur on flare-up. 

With regard to whether a separate rating is warranted for neurological manifestations of the right lower extremity, the Board finds that such is not warranted in this case.  For, the Veteran has not been diagnosed with radiculopathy of the right lower extremity, and there is no indication on VA examination or in the treatment records that he suffers from decreased muscle strength in the right lower extremity related to his back disability, or that he suffers from abnormal sensory or motor examination of the right lower extremity related to his low back disability.  Thus, a separate rating is not warranted with regard to neurological manifestations of the right lower extremity.

The Board has determined that the Veteran is entitled to no more than a 40 percent  disability rating for a lumbar spine disability under the applicable spinal criteria, and no more than a 10 percent disability rating for neurological manifestations of the left lower extremity. The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although VA examinations and treatment records have shown that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to unfavorable ankylosis of the thoracolumbar spine.  Evidence of pain is an important factor for consideration.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional pain or weakness on repetitive testing. 


III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, while the Veteran has stated to the VA examiners that his back disability causes considerable impact on his ability carry heavy objects and to stand or sit for a prolonged period of time, and that his back pain impacts his ability to work, the record fails to show that such service-connected disabilities alone render him unemployable.  Specifically,  the March 2007 VA examiner found that the Veteran was independent in his care and able to attend to activities of daily living, and the April 2011 VA examiner determined that the Veteran was occupationally impaired only as to heavy lifting , decreased mobility, and pain.  Therefore, in light of this evidence, along with a review of the VA treatment records which shows more normal range of motion, the Board finds that the evidence in this case does not demonstrate that the Veteran's low back disability renders him unemployable. 

Moreover, insofar as the Veteran's low back disability interferes with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold schedular criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's low back disability may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's back symptomatology is fully addressed by the rating criteria under which such disability is rated. There are no additional symptoms of his back disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's back disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that throughout the pendency of the appeal, the Veteran's lumbar spine disability has not warranted a rating higher than 40 percent.  The Board finds that the Veteran is entitled to a separate 10 percent rating for neurological manifestations of the left lower extremity, throughout the pendency of the appeal. 











	(CONTINUED ON NEXT PAGE)


The benefit-of-the-doubt rule has been applied in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left hip disability, to include as secondary to the service-connected lumbar spine disability, has not been received, and the appeal is denied. 

A rating in excess of 40 percent for a lumbar spine disability is denied.

A separate 10 percent rating for neurological manifestations of the left lower extremity is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
C.TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


